Citation Nr: 0740880	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-36 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than April 26, 2005 
for the assignment of a 
20 percent disability rating for a service-connected 
lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
August 2001.

This case comes before the Board of Veterans' Appeals (the 
Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado 
(the RO).

Procedural history

In an October 2002 rating decision, the RO, in pertinent 
part, granted service connection for a disability 
characterized as degenerative disc disease of the lumbosacral 
spine with sciatica, rated as noncompensable (zero percent 
disabling) as of September 1, 2001, the day after the veteran 
retired from military service.  The veteran indicated 
disagreement with the disability rating, and subsequently 
duly perfected an appeal on that matter.

In a January 2004 rating decision, the RO increased the 
rating assigned for the veteran's service-connected 
lumbosacral spine disorder, now characterized as degenerative 
disc disease and spondylosis of the lumbosacral spine with L5 
radiculopathy, to 10 percent, effective as of October 30, 
2003.

In September 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.  The transcript of 
that hearing has been associated with the veteran's VA claims 
file.

In March 2005, the Board remanded this case to the VA Appeals 
Management Center (AMC) in order to obtain additional 
evidence.  In its remand, the Board noted that the veteran, 
through his representative, raised the matter of entitlement 
to an effective date earlier than October 30, 2003 for the 
award of the 10 percent disability rating for his service-
connected lumbar spine disorder.  The Board pointed out that 
this matter had not been developed for appellate review and 
was accordingly being referred to the RO for action as 
appropriate, citing Fenderson v. West, 12 Vet. App. 119 
(1999), which allows for the assignment of staged ratings for 
a claim for increased compensation arising from an original 
grant of service connection.

In a September 2005 rating decision, the AMC increased the 
rating assigned for the veteran's lumbosacral spine disorder 
to 20 percent, effective as of April 26, 2005, and assigned 
an earlier effective date of May 8, 2003 for the award of the 
prior 10 percent rating for this disability.  The AMC 
separately rated intermittent sciatica of the right lower 
extremity as 10 percent disabling effective April 26, 2005.  
The veteran did not express disagreement with the assignment 
of a 10 percent rating for the sciatica.

In March 2006, the Board remanded the case in order to 
determine whether the veteran wished to pursue the appeal as 
to a rating in excess of 20 percent for the lumbosacral spine 
disorder.  In July 2007, the veteran indicated that he is 
satisfied with the currently assigned 20 percent disability 
rating, and that the purpose of his appeal was to have the 20 
percent disability rating assigned effective September 1, 
2001, the date of the grant of service connection.  In a 
December 2007 post remand brief, the veteran's very able 
representative amplified the veteran's position that he did 
not wish to pursue a higher rating, but rather wished that 
"the [20 percent] evaluation should be retroactive to the 
date of his original claim, September 1, 2001, as he had 
continuously pursued his case through the appeals process."    

In light of the veteran's response, the issue is as stated on 
the title page.

Motion for new hearing

As noted above, the veteran testified at a Board hearing in 
September 2004.  In July 2007, he recently requested hearing.  
That motion is denied.

In September 2004, the veteran had a hearing before the 
undersigned Veterans Law Judge.  There is no indication that 
the veteran has additional relevant testimony or new 
information or evidence to present.  Rather, the veteran has 
recently merely reiterated previous contentions.  In July 
2007 statement he indicated that he had had no other 
information or evidence to submit.

In any event, a motion for a new hearing can only be granted 
in two limited exceptions, neither of which applies in this 
case at this time - when there is loss of hearing tapes or 
hearing transcript, or when the Veterans Law Judge who 
conducted a hearing is no longer employed at the Board.  See 
38 C.F.R. §§ 20.707, 20.717 (2007).  

The motion for a new hearing is accordingly denied.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral spine 
disability is rated zero percent disabling from the date of 
service connection, September 1, 2001, to May 7, 2003; 10 
percent from May 8, 2003 to April 25, 2005; and 20 percent 
disabling thereafter.

2.  The medical and other evidence of record indicates that 
from September 1, 2001 forward, symptoms of the lumbosacral 
spine disability were moderate in severity and were 
manifested by recurring attacks.


CONCLUSION OF LAW

The criteria for an effective date of September 1, 2001 for 
the assignment of a 20 percent disability rating for the 
lumbosacral spine disability have been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001); Fenderson v. West, 12 
Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an earlier effective date for the 
assignment of a 20 percent disability rating for his service-
connected lumbosacral spine disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

The United States Court of Appeals for Veterans Claims has 
held that an appeal from an initial rating is a separate and 
distinct claim from a claim for an increased rating. At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Effective dates - in general

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2007); see also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  

Specific rating criteria

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary did so.  See VAOGCPREC 7-
2003.  In any event, the revised criteria may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2007); VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).

Former Diagnostic Code 5293, effective prior to September 23, 
2002, provided a 60 percent rating for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  A 40 percent rating 
was provided for severe symptomatology manifested by 
recurring attacks with little intermittent relief.  Moderate 
symptomatology manifested by recurring attacks warranted a 20 
percent rating, and mild attacks were given a 10 percent 
rating.  A noncompensable rating was assigned for 
postoperative, cured intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2007).  
The Board observes that, in general, "slight" is defined as 
"small in amount or extent; not great or intense."  See 
Webster's New World Dictionary, Third College Edition (1988), 
1262.  "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.  
"Severe" is generally defined as "of a great degree: 
serious."  Webster's Ninth New Collegiate Dictionary 1078 
(1990).

It should also be noted that use of descriptive terminology, 
such as "mild," by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2007).

For reasons explained below, the Board does not need to 
delineate the revised criteria for intervertebral disc 
syndrome and for evaluating general diseases and injuries of 
the spine.

Analysis

Assignment of diagnostic code

In an October 2002 rating decision, the RO rated the 
veteran's low back disability, then denominated degenerative 
disc disease of the lumbosacral spine with sciatica, under 
38 C.F.R. § 4.71a, former Diagnostic Codes 5293-5292 
[intervertebral disc syndrome-limitation of motion, lumbar 
spine].  In a January 2004 rating decision, the RO assigned a 
10 percent disability rating for the veteran's service-
connected lumbosacral spine disorder, now characterized as 
degenerative disc disease and spondylosis of the lumbosacral 
spine with L5 radiculopathy, under former Diagnostic Code 
5293 and  current Diagnostic Code 5243.  In the September 
2005 rating decision, the AMC assigned a 20 percent 
disability rating for the veteran's lumbosacral spine 
disorder under current Diagnostic Code 5243.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As was noted above, the veteran's low back disability is 
currently rated under former Diagnostic Code 5293 and current 
Diagnostic code 5243 [intervertebral disc syndrome].  In the 
past, former Diagnostic Code 5292 [limitation of motion, 
lumbar spine] has also been employed.  The evidence of record 
indicates that the veteran has a full range of motion in the 
lumbar spine.  The veteran's chief complaints involve 
radiculopathy, and as noted in the Introduction a separate 
disability rating was been assigned for intermittent sciatica 
of the right lower extremity.

Since there is evidence of neurological symptomatology (which 
was not separately rated prior to April 26, 2005), the Board 
believes that rating the disability under the former 
Diagnostic Code 5293 and the current Diagnostic Code 5243, as 
the RO has now done, is more appropriate than rating the 
disability pursuant to a diagnostic code based on limitation 
of motion.  

Fenderson analysis

As was discussed above, Fenderson applies.  The Board must 
evaluate the evidence in order to determine whether stages 
ratings are appropriate.  

The veteran's service-connected lumbosacral spine disability 
is rated zero percent disabling from the date of service 
connection, September 1, 2001, to May 7, 2003; 10 percent 
from May 8, 2003, to April 25, 2005; and 20 percent disabling 
thereafter.  The RO chose the dates of the 10 percent and 20 
percent increases based, respectively, on a magnetic 
resonating imaging (MRI) scan of the lumbar spine done on May 
8, 2003 and a VA examination done on April 26, 2005.  

The veteran in essence contends that his lumbosacral spine 
symptomatology has been constant since the date of the grant 
of service connection, September 1, 2001.

(i) The former schedular criteria

Pursuant to Fenderson, the Board will consider whether a 
rating of 20 percent is warranted pursuant to the criteria 
contained in former Diagnostic Code 5293.  
To warrant an increased rating under the former schedular 
criteria, the evidence must show either mild or moderate 
symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  For reasons discussed immediately below, the Board 
finds that the medical evidence shows that the veteran's 
symptomatology more nearly approximates the criteria for 
moderate symptomatology from September 1, 2001 to April 25, 
2005.  See 38 C.F.R. § 4.7 (2007).

The medical evidence of record appears to amply support the 
veteran's contentions that his service-connected low back 
disability was causing a moderate level of disability from 
the date of service connection [i.e., the day after he 
retired from military service].  A January 2002 military 
retiree treatment record shows that the lumbar spine was 
tender to palpation.  The report of the August 2002 VA 
examination reflects that the veteran reported that his back 
pain radiated down his right lower extremity two to three 
times a day.  The VA examiner diagnosed sciatica.  A military 
retiree treatment record dated May 7, 2003 reveals that the 
veteran reported radiating pain down the right lower 
extremity, a feeling of intermittent numbness, increased pain 
with sitting, and a feeling of "electric shock."  A July 
2003 military retiree treatment record shows that the veteran 
had a deconditioned lumbar paraspinal musculature and was 
moderately tender to palpation in the L4-L5 region.  The 
diagnoses included likely right L5 radiculopathy.  

Taken together, the reports shows symptomatology, to include 
radiculopathy (which was separately rated as of April 26, 
2005), that may be described as moderate in severity.  For 
these reasons, the Board finds that a 20 percent rating may 
be assigned under former Diagnostic Code 5293 for the 
lumbosacral spine disability from the date of service 
connection, September 1, 2001, forward.  

 (ii.)  The current schedular criteria

The former schedular criteria may be applied prospectively.  
Because the Board has granted the benefit that the veteran is 
seeking for the entire period in question based on the former 
schedular criteria, the Board does not need to address the 
current schedular criteria.

Conclusion

In summary, for reasons and bases explained above, the Board 
concludes that an effective date of September 1, 2001 for the 
award of a 20 percent disability evaluation for the service-
connected lumbosacral spine disability.  As has been 
discussed in the Introduction, the veteran has indicated that 
he is not seeking a rating in excess of 20 percent.  The 
appeal is allowed.


ORDER

Entitlement to an effective date of September 1, 2001 for the 
award of a 20 percent disability evaluation for the service-
connected lumbosacral spine disability is granted, subject to 
governing regulations concerning the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


